Allowable Subject Matter
Claims 1-6, 8-12 and 14 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see pages 8-9 and 11 of the Remarks, filed on November 30, 2021, with respect to the prior art rejection of claims 1 and 14 have been fully considered and are persuasive.  Therefore, the rejections of claims 1 and 14 have been withdrawn. 
In essence, Applicant’s amendments to the claims overcome the prior art rejections of the Final Rejection mailed on October 12, 2021. Applicant has now defined claim 1 over the prior art by explicitly defining the structure of a support surface, and by defining the first separating portion as being configured as a sealing lip (as a whole, instead of “at least partially”), wherein said first separating portion is in contact (as a whole, instead of “at least partially”) with the support surface or a surface of an alcove. Likewise, claim 14 was amended to define the separating portion as being configured as a sealing lip (as a whole, instead of “at least partially”), in addition to defining the extent of the contact between the separating portion and a supporting surface as being substantially over an entire width of an outer wall of the appliance.
At best, the prior art of Brezosky (US 4290660 A) only teaches a partial sealing lip configuration of the flow separating unit (16), since it only partially contacts a caster wheel of the appliance. Moreover, the caster wheel does not extend substantially over an entirety of the width of the appliance. Since there are no other prior art references of record that teach the aforementioned features, the claims are considered allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIGUEL A DIAZ/Examiner, Art Unit 3763